Pursuant to the granting of petition for rehearing in this cause we have reconsidered the record herein and a majority of the Court has reached the conclusion that no reversible error appears in the record and that, therefore, the decree appealed from should be affirmed.
It is also determined that the publication of the majority opinion and the dissenting opinion heretofore filed can serve no useful purpose.
It is, therefore, ordered that those opinions shall remain in the record in this cause but shall not be published either in the Florida Reports or the Southern Reporter.
So ordered.
BROWN, C. J., BUFORD, ADAMS and CHAPMAN, JJ., concur.
WHITFIELD, TERRELL and THOMAS, JJ., dissent.